Citation Nr: 0640082	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  00-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for kidney stones.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958; it also appears that the veteran served with 
the Army National Guard from January 1959 to September 1960, 
and with the Army Reserves from September 1960 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO granted service connection 
for kidney stones and assigned an initial noncompensable 
rating, effective July 28, 1999.  The veteran perfected a 
timely appeal of this determination to the Board.

In February 2005, the Board remanded the claim of entitlement 
to an initial compensable evaluation for kidney stones to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for additional development.  

By a March 2005 rating action, the RO assigned a 10 percent 
evaluation to the service-connected kidney stones, effective 
July 28, 1999.  As the veteran is appealing the initial 
assignment of a noncompensable disability rating for his 
service-connected kidney stones, the issue has been framed as 
that listed on the front page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In January 2006, the Board again remanded the case to the RO 
via the AMC for further development.  The requested 
development has been completed and the case has returned to 
the Board for appellate review.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2006).




FINDING OF FACT

The veteran has had no kidney stones since 2003; there is no 
evidence of frequent colic attacks requiring him to undergo 
catheter drainage.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for kidney stones have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 
7509 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
veteran was provided notice of the VCAA in May 2003, prior to 
the initial adjudication of his claim in the February 2004 
rating decision at issue.  The Board notes that the May 2003 
notice as well as the February 2004 rating decision dealt 
with the issue of entitlement to service connection.  After 
the veteran filed a notice of disagreement with the initial 
noncompensable evaluation assigned, another VCAA notice 
addressing the claim for increased rating was sent in April 
2004.  The Board notes that this was prior to the March 2005 
rating decision which increased the disability rating to 10 
percent.  An additional VCAA notice was sent in January 2006.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the April 2004 letter 
stated:  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence or information is in your possession, please 
send it to us."  Likewise, the December 2005 letter stated: 
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  This satisfies the 
fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his increased rating claim, but he was not 
provided notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided him on this element, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  Concerning this, 
since the Board will conclude below that the preponderance of 
the evidence is against the veteran's claim for increased 
rating, any question about the appropriate effective date to 
be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and 
reports of VA examinations.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  In correspondence received in November 2006, the 
veteran stated that he wished to waive the 60 day waiting 
period, so that his case could be forwarded immediately to 
the Board.  Therefore, there is no prejudice to the veteran 
in proceeding to consider the claim on the merits.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).



Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

The veteran is currently assigned a 10 percent disability 
rating for kidney stones under the provisions of 38 C.F.R. § 
4.115b, Diagnostic Code (DC) 7508 (2006).   DC 7508 provides 
that nephrolithiasis may also be rated, by analogy, as 
hydronephrosis, DC 7509.

DC 7508, the Rating Schedule for nephrolithiasis, indicates 
that kidney disorders should be rated as hydronephrosis, 
except for recurrent stone formation requiring one or more of 
the following: (1) diet therapy; (2) drug therapy; (3) or 
invasive or non-invasive procedures more than two times per 
year. However, if any of the above-stated requirements are 
met, a 30 percent disability rating is assigned.  See 38 
C.F.R. § 4.115b, DC 7508 (2006).

DC 7509, the Rating Schedule for hydronephrosis, assigns a 10 
percent disability rating for disorders with only an 
occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 percent disability rating is 
assigned for frequent attacks of colic, requiring catheter 
drainage.  A 30 percent disability rating is assigned for 
frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired.  Severe hydronephrosis is rated as 
renal dysfunction.  See 38 C.F.R. § 4.115b, DC 7509 (2006).

Analysis

The objective medical evidence of record shows no evidence 
that the veteran's kidney stones are manifested by frequent 
attacks of colic requiring catheter drainage.  In fact, the 
record is negative for any treatment at all for kidney stones 
in recent years.

The July 2003 VA examination noted that the veteran had not 
passed a kidney stone since 1990.  Abdominal examination was 
normal with no tenderness over his kidneys.  It was noted 
that the veteran was on a American Diabetic Association (ADA) 
low salt diet, however, there was no indication that he was 
on any diet therapy due to kidney stones.  There were no 
findings of drug therapy or kidney dysfunction due to kidney 
stone formation and the veteran had not required any 
catheterizations, dilatations or drainage procedures.  X-rays 
associated with that examination showed a probable 2 
millimeter stone in the right ureteropelvic region.  

When the veteran was examined by VA again in April 2006, he 
acknowledged that he had not passed any stones that he knew 
of since 2003.  He also denied needing any catheterization, 
dilatations or drainage procedures.  He reported that he was 
on a low-calcium diet.  He had not had any invasive or 
noninvasive procedures in the past year.  Physical 
examination of the abdomen was normal with no evidence of 
tenderness over the kidneys.  The VA examiner concluded, 
based on radiographs, that there were no stones currently 
present.  This finding caused the examiner to suggest that if 
a stone was present on X-rays in 2003 it had passed.  The 
examiner diagnosed early kidney failure, as evidenced by 
increased urea nitrogen, increased creatine and some urine 
changes, but opined that it was most likely due to the 
veteran's diabetes rather than kidney stone problems.  

The above medical evidence clearly shows that the veteran's 
condition is not manifested by recurrent stone formation.  
That is, only one possible kidney stone (in 2003) has been 
documented since 1990.  The veteran himself has acknowledged 
that he has not had a kidney stone for many years.  Given 
that there is no evidence of recurrent stone formation a 30 
percent rating under DC 7508 is not warranted regardless of 
whether the veteran requires diet therapy as suggested by the 
April 2006 VA examination (low-calcium diet).

The medical evidence also fails to show frequent attacks of 
colic requiring catheter drainage as required for a 20 
percent rating under DC 7509.  Both the 2003 and 2006 VA 
examinations found that physical examination of the abdomen 
was normal with no tenderness over the kidneys.  The 
examinations likewise noted that the veteran had not required 
any catheterizations, dilatations or drainage procedures.  
Although the 2005 VA examination identified early kidney 
failure, such impairment was attributed to a nonservice-
connected disability (diabetes) rather than the formation of 
kidney stones.  Accordingly, a higher disability rating under 
DC 7509 is noted warranted.  

In short, there is no objective evidence of any current 
problems related to the service-connected kidney disorder.  
Accordingly, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's kidney stones, and the claim is therefore denied.  

In addition, the Board finds that at no time since the 
effective date of service connection, July 28, 1999, has the 
veteran's disability met or nearly approximated the criteria 
for a rating in excess of 10 percent.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for kidney stones is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


